Exhibit 10.47

AMENDMENT NO. 3 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 3 (“Amendment 3”), dated as of June 25, 2015 (the “Amendment
3 Effective Date”), is being entered into by and between Marchex Sales LLC, a
Delaware limited liability company and successor in interest to Marchex Sales,
Inc. (f/k/a MDNH, Inc.), which is a wholly-owned subsidiary of Marchex, Inc.
(“Marchex”), and YellowPages.com LLC, a Delaware limited liability company
formerly doing business as AT&T Interactive or ATTi (“YPC”), to amend the Master
Services and License Agreement entered between YPC and Marchex effective as of
October 1, 2007 (as amended by all prior amendments, Change Rule Sheets, and
Project Addenda, as amended, thereto, and including all attachments,
collectively the “Agreement”). YPC and Marchex may hereinafter be referred to
individually as “Party” and collectively as “Parties.” Capitalized terms used
herein but not defined shall have the respective meanings ascribed to them in
the Agreement.

WHEREAS, Marchex provides certain Advertising Services to YPC pursuant to the
terms of the Agreement and certain Project Addenda thereunder; and

WHEREAS, the Parties desire to amend certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

  1. Section 12.1 – Term Extension. As of the Amendment Effective Date,
Section 12.1 (Term) of the Agreement is hereby deleted and replaced with the
following Section 12.1:

“The term of this Agreement shall commence on the Effective Date and, unless
earlier terminated as provided below, shall continue through December 31, 2016
(the “Initial Term”). Thereafter, the agreement may be renewed upon the mutual
written agreement of the Parties for additional periods (each a “Renewal Term”
and together with the Initial Term, the “Term.”). In the event a Project
Addendum is outstanding at the time of early termination of this Agreement, the
Parties will agree on a transition plan with respect to such Project Addendum.
The term of a Project Addendum shall be set forth in that Project Addendum.”

 

  2. Addition of Section 3.11 – Minimum Commitment. As of the Amendment
Effective Date, the following provisions shall be and hereby are added to the
Agreement as Section 3.11, following Section 3.10 of the Agreement:

“3.11 Minimum Commitment for the Extension Commitment Period. Notwithstanding
any conflicting terms of the Agreement and/or any Project Addenda, YPC shall be
obligated to pay a minimum amount of total Fees for the Covered Services, as
further specified herein below (such minimum payment obligation, the “Extension
Commitment”), during the one-year period commencing July 1, 2015 and continuing
through June 30, 2016 (the “Extension Commitment Period”).

a. The total Extension Commitment for the Extension Commitment Period shall be
***. For the purposes hereof, any and all Agency Fees and Account Fees for

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Covered Services (collectively, the “Covered Fees”) paid or payable by YPC to
Marchex during the Extension Commitment Period shall count toward YPC’s
satisfaction of the Extension Commitment amount.

b. During the Extension Commitment Period, YPC will be obligated to make certain
minimum payments (the “Quarterly Minimum”) towards such Extension Commitment,
each no later than *** days after the end of the applicable calendar quarter
(the “Quarterly Minimum Payment Deadline”), as set forth in the table below,
provided, and only to the extent, that the Cumulative Quarterly Minimum amount
has not been paid or is not payable to Marchex as of the Quarterly Minimum
Payment Deadline. With respect to each calendar quarter, in the event that the
amount of the Covered Fees paid or payable by YPC to Marchex is less than the
Quarterly Minimum payable towards the Extension Commitment for such period, then
YPC shall pay any shortfall amount to Marchex, unless YPC has made payment or
will make payment through such period greater than or equal to the Cumulative
Quarterly Minimum amount (each as set forth in the table). ***. At the end of
the Extension Commitment Period, in the event that there is a shortfall in the
payment of the Extension Commitment with respect to Covered Fees paid by YPC to
Marchex, then YPC shall make payment of the nonrefundable shortfall amount no
later than *** days after notice thereof from Marchex to YPC. The cumulative
total shortfall amount, if applicable, shall be equal to the Extension
Commitment minus the actual payments and any payment obligation incurred but
still owing (which YPC is separately obligated to pay according to the
provisions of the Agreement) of Covered Fees for the Extension Commitment
Period.

 

Calendar Quarter ending:

   Quarterly Minimum
(required only if and to the
extent Cumulative Quarterly
Minimum not yet  reached for
each period)     Cumulative
Quarterly
Minimum  

September 30, 2015

   $ * **    $ * ** 

December 31, 2015

   $ * **    $ * ** 

March 31, 2016

   $ * **    $ * ** 

June 30, 2016

   $ * **    $ * ** 

c. Notwithstanding any still applicable language to the contrary in
Section 3.8(b), 3.8(d) or Project Addendum No. 1, as amended, or elsewhere in
the Agreement, beginning January 1, 2016, YPC may, at its discretion, elect to
migrate any active Advertiser account to itself or a third-party provider, at
any time, whether or not the Advertiser Term has run on such account. For
clarification, YPC shall retain the right to provide its In-House Services to
any new or renewal Advertisers at any time. In connection with any such
migration, Marchex shall provide reasonable cooperation and assistance to YPC,
at the expense of YPC for reasonable cost reimbursement, in the migration of
such Advertisers to the products or services of

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

YPC. In such event, the parties will work together in good faith to develop a
transition plan and mutually determine what, if any, Marchex transition costs
for reimbursement shall apply. Nothing in this provision shall relieve YPC of
its obligation to meet the Extension Commitment during the Extension Commitment
Period.

 

  3. Section 3.8. The parties hereby acknowledge and agree that, except as
modified herein, applicable terms of Sections 3.8.b (YPC Internal Development of
Covered Services), 3.8.d (YPC Acquisition of Company that Provides Covered
Services), 3.8.e (Additional Termination Rights) and 3.8.f (Wind-Down in Event
of Expiration or Termination) are still in effect despite the expiration of the
Exclusivity Term.

 

  4. Section 3.8.e (Additional Termination Rights). Section 3.8.e is hereby
deleted in its entirety and replaced as follows:

“3.8.e Additional Termination Rights. In addition to the rights set forth in
Sections 3.8.b and 3.8.d, YPC shall have the right to terminate the Agreement or
any Project Addendum upon at least four (4) months prior written notice to
Marchex, provided YPC has met any Extension Commitment then in effect.”

 

  5. Section 3.8.f (Wind-Down in Event of Expiration or Termination).
Section 3.8.f is hereby deleted in its entirety and replaced as follows:

“3.8.f Wind-Down in Event of Expiration or Termination. The “Wind-Down Period”
shall be, at a maximum, the time from the effective date of expiration or
termination of this Agreement until the earlier of (i) the end of the latest
expiring Advertiser Term in effect on the effective date of termination or
expiration of this Agreement, or (ii) the date of actual termination or
migration of the last Advertiser account from the Covered Services provided by
Marchex, but in either case no later than twelve (12) months from expiration or
termination of the Agreement. In addition to any transition provisions set forth
in the Agreement or applicable Project Addendum, the Parties agree that upon any
expiration or termination of the Agreement after December 31, 2015, at YPC’s
discretion on a per-Advertiser basis, for such Advertisers who have Advertiser
Terms still in effect with respect to the Covered Services on the date of such
expiration or termination of the Agreement, Marchex Local shall continue to
deliver such Covered Services then in effect to such Advertisers in accordance
with the terms of the Agreement, during the Wind Down Period, for the duration
of such Advertiser Term or for such shorter period as requested by YPC for that
Advertiser. As part of the services provided during the Wind Down Period,
subject to the ownership rights set forth in Section 7.2, the cooperation of
third parties (such, as Google, relevant carriers, registrars and others, as the
case may be) and the transition assistance and cost allocation terms below,
Marchex Local shall take the necessary steps to transfer control and ownership
to YPC of all Google or other third-party platform accounts, Custom URLs,
landing pages, Call Tracking Numbers, and all data related to Advertiser account
performance. In connection with any such transition, Marchex shall provide
reasonable cooperation and assistance to YPC, at the expense of YPC for
reasonable cost reimbursement, in the transition of such Advertisers to the
products or services of YPC. In such event, the parties will work together in
good faith to develop a transition plan and mutually determine what, if any,
Marchex transition costs for reimbursement shall apply.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

During any Wind-Down Period, in consideration of the fixed costs and services
maintained by Marchex through such period, YPC shall be obligated to meet a
minimum level of Fees for Covered Services in the amount of $*** per month in
the Wind-Down Period.

 

  6. Other Terms of the Agreement. All other terms and conditions of the
Agreement shall remain unchanged and in full force and effect.

 

  7. Authority. Each person signing this Amendment hereby represents and
warrants that he or she has full authority to execute this Amendment for the
Party on whose behalf he or she is signing.

 

  8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. A signature received electronically via
facsimile or email shall be as legally binding for all purposes as an original
signature.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 to Master
Services and License Agreement effective as of the Amendment Effective Date.

 

YELLOWPAGES.COM LLC     MARCHEX SALES LLC By:  

/s/ David Krantz

    By:  

/s/ Brendhan Hight

Name:   David Krantz     Name:   Brendhan Hight Title:   Chief Executive Officer
    Title:   Director Date:   June 26, 2015     Date:   June 26, 2015

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 